                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


MICHAEL TODD RAYNES

                            Plaintiff,

v.                                             CIVIL ACTION NO. 2:19-cv-00289

CAPTAIN D’S, LLC,

                            Defendant.



                       MEMORANDUM OPINION AND ORDER

          Pending before the court is the defendant’s Motion to Dismiss and Compel

Arbitration [ECF No. 5]. On May 9, 2019, the plaintiff responded. The defendant did

not reply, and the time to reply has expired. The Motion is now ripe for review. For

the reasons that follow, the Motion is GRANTED.

     I.      Introduction

     The defendant, Captain D’s LLC, operates a chain of seafood restaurants and

employed the plaintiff, Michael Raynes. As a condition of employment, the plaintiff

agreed to the terms of the defendant’s Employee Dispute Resolution Plan [ECF No. 5-

1] (“EDR Plan”).

          The EDR Plan creates a two-step procedure for resolving disputes that arise

from the employment relationship. See Mot. Dismiss Ex. 1 at 6. At step one, there is

an internal complaint process where employees “try to resolve their problems and
complaints through discussions with their immediate supervisor or their department

head.” Alternatively, the employee can bring the dispute to the attention of the

Human Resources Department. Id. If that fails, and if the company or the employee

wishes to pursue the claim further, they must do so through “final and binding

arbitration” at step two. Id.

      The terms of the EDR Plan cover the following claims:

             Except as provided in this Plan, this Plan applies to any
             and all legal claims, demands or controversies between the
             Company and its employees, including those that relate to,
             arise from, concern, or involve in any way this Plan, the
             employment of the employee, or any other matter between
             the Company and the employee, whether or not involving
             the employee’s employment relationship with the
             Company. By way of example and without limitation, this
             Plan covers allegations of discrimination based on race,
             sex, religion, age, ethnic origin, national origin, color,
             disability or handicap; wage disputes; retaliation for
             exercising legal rights or refraining in engaging in illegal
             activity; defamation; infliction of emotional distress;
             invasion of privacy; promissory estoppel; wrongful
             discharge or wrongful termination; breach of fiduciary
             duties; breach of contract; negligence; and willful
             misconduct.

Id. at 5 (emphasis added)

      On March 1, 2019, the plaintiff filed his Complaint [ECF No. 1-1] in the Circuit

Court of Kanawha County, West Virginia, alleging claims of discrimination and

wrongful discharge. Specifically, he alleges that the defendant failed to accommodate

his purported disability and terminated his employment because of his disability in

violation of the West Virginia Human Rights Act (“WVHRA”) and the Americans with


                                          2
Disabilities Act (“ADA”). See Compl. On April 17, 2019, the defendant removed this

action based on federal question jurisdiction and invoking the court’s supplemental

jurisdiction over the state claims. On May 9, 2019, the defendant moved to compel

arbitration and dismiss this action pursuant to the EDR Plan.

   II.      Legal Standard

         The Federal Arbitration Act (“FAA”) provides that written arbitration

agreements involving interstate commerce “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of

any contract.” 9 U.S.C. § 2 (2012). The FAA embodies “a congressional declaration of

a liberal federal policy favoring arbitration agreements . . . [and] create[s] a body of

federal substantive law of arbitrability, applicable to any arbitration agreement

within coverage of the Act.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983). A court must give “due regard” to this federal policy favoring

arbitration and should resolve “ambiguities as to the scope of the arbitration clause

itself in favor of arbitration.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr.

Univ., 489 U.S. 468, 475–76 (1989).

         If a court determines that an arbitration agreement is governed by the FAA, it

must enforce the agreement and stay “any suit or proceeding” pending arbitration of

“any issue referable to arbitration” under the agreement. 9 U.S.C. § 3. As the Fourth

Circuit Court of Appeals has observed, “[t]his stay-of-litigation provision is

mandatory,” and a district court “has no choice but to grant a motion to compel


                                             3
arbitration where a valid arbitration agreement exists and the issues in a case fall

within its purview.” Adkins v. Labor Ready, Inc., 303 F.3d 496, 500 (4th Cir. 2002).

       The Fourth Circuit Court of Appeals has incorporated these requirements of

the FAA into four factors that, if demonstrated by the litigant, allow him to compel

arbitration and force the court to stay the case:

       (1) the existence of a dispute between the parties, (2) a written
       agreement that includes an arbitration provision which purports to
       cover the dispute, (3) the relationship of the transaction, which is
       evidenced by the agreement, to interstate or foreign commerce, and (4)
       the failure, neglect or refusal of the [nonmoving party] to arbitrate the
       dispute.

Id. at 500–01 (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1991)).

    III.   Discussion

       Conceding that the he is bound by the EDR Plan, i.e., the arbitration

agreement, the plaintiff’s only argument is that the court should stay this action, as

opposed to dismissing it, pending the outcome of arbitration. Resp. 2 [ECF No. 7]. But

the Fourth Circuit has held that “dismissal is a proper remedy [under section 3 of the

FFA] when all of the issues presented in a lawsuit are arbitrable.” Choice Hotels Int’l,

Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709–10 (4th Cir. 2001). Because all

of the plaintiff’s claims in this lawsuit arise from the employment relationship or are

otherwise enumerated under the EDR Plan,1 I FIND that all the plaintiff’s claims




1 Count 1, failure to accommodate under the WVHRA; Count 2, disability discrimination in violation
of the WVHRA; Count 3, failure to accommodate under the ADA; and Count 4, disability
discrimination in violation of the ADA. See Compl. 9–12.
                                                4
are arbitrable. Accordingly, because “all of the issues presented in [this] lawsuit are

arbitrable,” dismissal is warranted. See Choice Hotels, 252 F.3d at 709.

   IV.     Conclusion

         For the foregoing reasons, the defendant’s Motion to Dismiss and Compel

Arbitration [ECF No. 5] is GRANTED. The court DIRECTS the parties to proceed to

arbitration consistent with the terms of the EDR Plan. Further, the court ORDERS

that this case be DISMISSED without prejudice and STRICKEN from the docket.

The court DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order

to counsel of record and any unrepresented party.

                                        ENTER:       May 31, 2019




                                          5
